Poch, J. This matter comes before the Court on a stipulation filed by the parties. The Claimant seeks reimbursement for the value of services rendered to the Capital Development Board (CDB) under a contract for the construction of the Crystal Lake High School (Project). The Claimant’s right to recover is based on its being the surety for a contractor which had been defaulted on the project. The complaint sought recovery of $14,035.30. However, the CDB offered $10,418.95 as a resolution for the services involved. The Claimant has agreed to accept the offer of the CDB. Based on the stipulation of the parties and the report of the CDB attached thereto, the Court accepts the parties’ position in this case. It is hereby ordered that Claimant, Fidelity & Deposit Company of Maryland, be and is hereby awarded the sum of $10,418.95 (ten thousand four hundred eighteen dollars and ninety five cents) in full and final satisfaction of any and all claims involved herein.